Exhibit 10.1
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is made effective as
of the 19th day of February, 2014, by and among Moxian (Hong Kong) Limited
(“Moxian HK”), Moxian Technologies (Shenzhen) Co., Ltd (together with Moxian HK,
the “Assignor”), and Moxian Intellectual Property Limited (the “Assignee”).
 
WHEREAS, the Assignor is the legal owner of the intellectual property rights
(the “IP Rights”) as set forth on Exhibit A attached hereto;
 
WHEREAS, the Assignor desires to assign all rights, titles and interest in and
to the intellectual property to the Assignee based on the terms and conditions
set out herein.
 
NOW THEREFORE, in consideration of the forgoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each of the parties hereto, the parties hereto agree as follows:
 
1.           Assignment and Assumption. Subject to and in accordance with the
terms and conditions set forth in this Agreement, the Assignor hereby grants,
sells, assigns, and conveys  to the Assignee, without recourse, all of the
Assignor’s right, title and interest in and to the IP Rights (the “Assignment”).
The Assignee hereby accepts the Assignment and assumes and agrees to observe and
perform all of the duties, obligations, terms, provisions and covenants, of the
Assignor regarding the IP Rights. In consideration for such Assignment, the
Assignee shall pay to the Assignor one million U.S. Dollars ($1,000,000).
 
2.           Representation and Covenants of the Assignor. The Assignor hereby
represents and covenants to the Assignee that:
 
 
(a)
It is the sole and record owner of the IP Rights;

 
 
(b)
It has all requisite authority to execute and deliver this Agreement and any
other document contemplated by this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated hereby.

 
3.           Representation of the Assignee. The Assignee hereby represents and
covenants to the Assignor that it has all requisite power and authority to
execute and deliver this Agreement and any other document contemplated by this
Agreement to be signed by the Assignee and to perform its obligations hereunder
and to consummate the transactions contemplated hereby.
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Assignments, Successors and No-Third Party Rights. This Agreement
will apply to, be binding in all respects upon and inure to the benefit of the
successors and permitted assigns of the parties. Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the parties
to this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement, except such rights
as shall inure to a successor or permitted assignee pursuant to this Section 4.
 
5.           Miscellaneous.
 
(a)          All of the terms and provisions of this Agreement will be binding
upon the Assignor, Assignee and their respective successors and assigns.
 
(b)          This Agreement sets forth the entire understanding of the parties
with respect to the subject matter hereof, and supersedes all prior contracts,
agreements, arrangements, communications, discussions, representations and
warranties, whether oral or written, between the parties.  This Agreement may be
amended only by a writing executed by each of the parties on the subject matter
hereof.
 
(c)          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to the
principles of conflict of law.
 
(d)          Each party to this Agreement irrevocably consents and agrees that
any legal action or proceeding with respect to this Agreement and any action for
enforcement of any judgment in respect thereof will be brought in the state or
federal courts located in the State of New York, New York County and, by
execution and delivery of this Agreement, each party to this Agreement hereby
submits to and accepts for itself and in respect of its property, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any appeal thereof.
 
(e)          EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF THE
PARTIES TO THIS AGREEMENT IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)          Any notice, request or other communication required or permitted
hereunder shall be in writing and shall be deemed to have been duly given when
received if personally delivered, sent by facsimile, or by established overnight
courier as follows:
 

  To the Assignee or: Unit No. 304, New East Ocean Centre,     Assignor      No
9 Science Museum Road, T.S.T.,       Kowloon, Hong Kong  

 
(g)          This Agreement may not be amended except by instrument in writing
signed by each of the parties.
 
(h)          If any one or more of the provisions contained in this Agreement
shall be invalid, illegal, or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.
 
(i)          The captions in this Agreement are inserted for convenience or
reference only and in no way define, describe or limit the scope or intent of
this Agreement or any of the provisions hereof.
 
(j)          This Agreement may be executed in counterparts, each of which shall
be deemed an original but all of which shall constitute one and the same
instrument. Facsimile signatures of the undersigned parties will have the same
force and effect as original signatures.
 
 
[Signature Page Follows]
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first above written.
 
ASSIGNOR:
MOXIAN (HONG KONG) LIMITED
   
By:
/s/ Liew Kwong Yeow Name: Liew Kwong Yeow Title:  Director

 
MOXIAN TECHNOLOGIES (SHENZHEN) CO., LTD
   
By:
/s/ Guan Fensheng Name: Guan Fensheng Title:  Manager

 
ASSIGNEE:
MOXIAN INTELLECTUAL PROPERTY LIMITED
   
By:
/s/ Nicholas Lin Name: Nicholas LIn Title:  Director

 
 
4

--------------------------------------------------------------------------------

 
 
 
Exhibit A
 
Intellectual Property Rights
Trademarks


Type
Marks
Application No.
Country
Status
Trademark
[logo.jpg]
85931344
United States of America
Pending
Trademark
[logo.jpg]
302534274
Hong Kong
Approved
Trademark
[logo.jpg]
13460714
China
Pending
Trademark
[logo2.jpg]
13460852
China
Pending
Trademark
[logo3.jpg]
10624504
China
Pending transfer to Moxian Technologies Shenzhen Co. Ltd
Trademark
魔线
13461178
China
Pending
Trademark
[logo2.jpg]
10624435
China
Pending transfer to Moxian Technologies Shenzhen Co. Ltd



Patent
 
The application to patent the technologies of the MOXG Platform has been
submitted in China on 27th December 2013 MOXG Platform is a social marketing
platform. The unique feature of MOXG Platform is that it can locate the merchant
that matches the needs of consumers and provide a series of interactive tools
for merchants to promote their sales, including, MO-Points, online games, prize
rewards, etc.


Copyright


MOXG also submitted the application of copyright for its mascot, “Moya”. Moya is
a mascot representing Moxian.
 
Domain Name


MOXG granted MOXC the license to use its domain name: http://moxian.com/.
 
 
5

--------------------------------------------------------------------------------